DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019 was considered by the examiner.
Drawings
The drawings were received on 10/31/2019.  These drawings are acceptable.
Reasons for Allowance/Examiner’s Comments
Regarding Claim 1, Suzuki et al. (US 2020/0209629) discloses a display device (Fig. 1, 100, Paragraph 0029) for guiding image light emitted from an image light (Fig. 1, 30, Paragraph 0029)  generating device to a pupil of an observer (Fig. 1, pupil 54, Paragraph 0040), the display device comprising:
a first diffraction optical element group (Fig. 1, 18, Paragraph 0035) having positive power and configured to receive the image light; and a second diffraction optical element group (Fig. 1, 24, Paragraph 0035) having positive power and 
Tremblay et al. (US 2017/0293147) further discloses
wherein the first diffraction optical element group is constituted by laminating a first diffraction optical element having a first interference pattern corresponding to a wavelength band of one or two of three colors of red, green, and blue of the image light (Fig. 3A, Paragraphs 0175 and 0179), and a second diffraction optical element having a second interference pattern corresponding to a wavelength band of remaining colors of the three colors (Fig. 3A, Paragraph 0179) and
However neither Suzuki nor Tremblay disclose wherein “the second diffraction optical element group is constituted by laminating a third diffraction optical element having a third interference pattern corresponding to a wavelength band of one or two of three colors of red, green, and blue of the image light, and a fourth diffraction optical element having a fourth interference pattern corresponding to a wavelength band of remaining colors of the three colors”.
Additionally, neither Arakawa et al. (US 2016/0103324), Schowengerdt et al., (US 2018/0278924), Tekolste et al. (US 2015/0346490), Takizawa et al. (US 8,451,443), Tabata et al. (US 5,742,262), Suzuki et al. (US 10,921,598), Eberl et al. (US 2016/0345826), Eberl et al. (US 2007/0109619), Eberl et al. (US 2010/0188638), Eberl et al. (US 2012/0008092), Eberl et al. (US 2015/0098061), Konno et al. (US .
Claims 1-9 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a display device comprising “the second diffraction optical element group is constituted by laminating a third diffraction optical element having a third interference pattern corresponding to a wavelength band of one or two of three colors of red, green, and blue of the image light, and a fourth diffraction optical element having a fourth interference pattern corresponding to a wavelength band of remaining colors of the three colors”, along with other claim limitations. Claims 2-9 are allowable due to pendency on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872